Citation Nr: 0322614	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  97-13 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for service connected post 
traumatic stress disorder, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from March 
1968 to July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision, in part, continued a 
30 percent rating for post traumatic stress disorder (PTSD), 
which had been in effect since May 1994.  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2. The veteran's service-connected post traumatic stress 
disorder is stable; its symptoms have not increased in 
severity.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for service 
connected post traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. Part 4, 
including §§ 4.7, 4.130 and Diagnostic Code 9411 (2002).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(2002).  With respect 
to this duty to assist the veteran in obtaining evidence, the 
VCAA requires that VA notify the claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary). 

In this case, VA informed the appellant of the evidence 
needed to substantiate the claim in letters dated June 2002 
and April 2003.  These letters also informed the appellant of 
VA's duty to assist the appellant and which party would be 
responsible for obtaining which evidence.  The Board 
concludes that the discussion therein adequately informed the 
appellant of the information and evidence needed to 
substantiate his claim and of VA's duty to assist in 
obtaining evidence, thereby meeting the notification 
requirements of the VCAA.  

As discussed above, VA has fulfilled its duties to inform and 
assist the appellant on his claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.  A remand or 
further development of the claim would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.  Any "error" to the appellant resulting from 
this Board decision does not affect the merits of his claims 
or her substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2002).  
Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).

II.  Increased Rating 

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 3.321, and Part 4 (2002). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, system, or the psyche in self 
support of the individual.  38 C.F.R. § 4.10 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2002).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (2002).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2002); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran served in combat in Vietnam and he separated from 
military service in July 1969.  VA hospital records dated in 
March 1980 reveal that at that time the veteran suffered a 
closed head injury resulting in unconsciousness and a mild 
brain contusion. 

A VA hospital report reveals that the veteran was 
hospitalized for inpatient treatment from January to March 
1983.  The discharge diagnosis included dysthymic disorder, 
alcohol abuse, and residuals of a head injury with mild 
organic mental disorder.  Testing revealed findings of 
cerebral dysfunction related to the prior head injury.  

In May 1994 a private psychological examination of the 
veteran was conducted.  Mental status examination reveal that 
the veteran had no unusual mannerisms, normal speech, and his 
memory and recall had recently improved.  Some depression and 
affective difficulties were noted.  The veteran reported 
having survivor guilt related to his Vietnam service along 
with social isolation.  No delusions or hallucinations were 
noted.  Remote memory was intact, but short term memory 
revealed impairment with some recent improvement.  The 
examiner stated that the veteran possesses "many 
characteristic of PTSD and also has some organic problems 
that interfere more with memory than anything else . . ."  A 
Global Assessment of Functioning (GAF) scale score of 45 was 
assigned.  The Board notes that a GAF of 40 is defined as 
"serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job)."  American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR 
MENTAL DISORDERS, (4TH ed. rev., 1994).

A VA hospital report dated July 1994 indicates that the 
veteran required inpatient treatment.  He reported having 
nightmares and flashbacks to his experiences of Vietnam.  He 
also reported having auditory and visual hallucinations.  The 
veteran's mood was depressed, his insight and judgment were 
impaired and his affect was inappropriate.  The veteran was 
treated with medication and discharged to a course of 
outpatient mental health treatment.  

In June 1995 a VA examination of the veteran was conducted.  
The veteran reported having nightmares and intrusive thoughts 
about his experiences in Vietnam.  The veteran was noted to 
have a depressed mood and cognitive difficulties related to 
his post-service head injury.  

In October 1996 another VA examination of the veteran was 
conducted.  The veteran reported living with his mother, whom 
he said was his guardian and handled all of his finances.  He 
also reported sleep disturbance, nightmares, and flashbacks 
to his Vietnam experiences.  Often his flashbacks were 
triggered upon hearing an airplane of helicopter flying near 
by.  Examination revealed that the veteran's mood was 
slightly depressed, but his thought processes were normal.  
No delusional of hallucinatory elements were noted.  

VA medical treatment records dated in 1997 and 1998 reveal 
that the veteran received outpatient mental hygiene treatment 
on a regular basis.  Symptoms reported included nightmares 
and flashbacks to his Vietnam experiences along with 
stressful events from childhood and recent family 
relationships which appeared to be unrelated to service.  VA 
medical treatment records dated in the year 2000 also reveal 
continuing outpatient mental health treatment.  

In August 2001 a VA field examination of the veteran and his 
living conditions was conducted.  The field examiner noted 
that veteran was living an assisted living facility and his 
sister had been appointed his legal guardian upon the death 
of the veteran's mother.  The field examiner also noted that 
the veteran had nonservice connected organic brain syndrome, 
personality disorder, and substance abuse problems besides 
his service connected PTSD.  The veteran reported attending 
regular outpatient treatment at VA medical facilities 
including treatment with medication.  The veteran was 
oriented but he did show signs of memory loss.  He also 
reported having symptoms of depression which counseling and 
medication helped to treat.  He was noted to not be capable 
of living independently or managing his own funds.  

In July 2002 the most recent VA psychiatric examination of 
the veteran was conducted.  The examiner noted the veteran's 
long history of organic brain syndrome related to the post-
service head trauma and noted that the veteran was severely 
incapacitated because of this.  The examiner also noted that 
the veteran was a very poor historian and that he reported an 
inability to handle his finances of manage his life.  He also 
reported having nightmares and flashbacks in the past but he 
had not experienced them for approximately two years.  He 
also reported symptoms of depression.  The examiner's 
impression was that the veteran was experiencing severe 
clinical depression and organic brain syndrome with cognitive 
impairment.  The veteran did not report having any current 
symptoms related to PTSD.  The examiner specifically stated 
that it "is believed that the symptoms of post traumatic 
stress disorder are stable.  There is no indication of 
increase in post traumatic stress disorder symptoms."  

The Board notes that the veteran is considered permanently 
and totally disabled for nonservice connected pension 
purposes because of depressive neurosis with tension, 
anxiety, and organic brain syndrome which is related to his 
post-service head injury.  As a result of this nonservice 
connected disability the veteran is receiving pension 
benefits.  He is also considered incompetent to handle his 
own funds for VA purposes, and his sister is appointed as 
legal guardian to handle the veteran's affairs.  Also because 
of the nonservice connected disability, the veteran has to 
live in an assisted living facility and is receiving special 
monthly pension because of the need for aid and attendance.  

With respect to the veteran's service connected post 
traumatic stress disorder, the disability is currently rated 
as 30 percent disabling under diagnostic code 9411.  The 30 
percent rating contemplates: "occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events)."  A 50 percent rating 
contemplates:  "occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships."

The next higher rating of 70 percent is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest, or 100 
percent scheduler rating, contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostics Code, 9411 (2002).

The preponderance of the evidence is against a rating in 
excess of 30 percent for the veteran's service connected 
PTSD.  The veteran does have severe psychiatric symptoms 
which impair his memory and cognitive abilities and render 
him incompetent for VA purposes.  However, these symptoms are 
the result of his nonservice connected organic brain 
syndrome.  The medical evidence of record reveals that the 
veteran did have symptoms of PTSD in the past, specifically 
flashbacks and nightmares.  However, the medical evidence 
provided by the July 2002 VA examination reveals that the 
veteran does not have any current symptoms related to PTSD.  
The examiner specifically indicated that the veteran's PTSD 
had remained stable and had not increased in severity.  As 
such, an increased rating above the currently assigned 30 
percent rating for service connected PTSD must be denied.  






	(CONTINUED ON NEXT PAGE)


ORDER

An increased rating for post traumatic stress disorder is 
denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

